Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy has been provided for “International Search Report for PCT/NL2019/050146 mailed August 19, 2019, 5 pages.”

Election/Restrictions
Applicant's election with traverse of Group 1-9 and 14 in the reply filed on 05/06/2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of claims 1-9 would be coextensive with a search and examination of claim 15 because claim 15 of Group III includes all of the “special technical features” that confer patentability to claims 1-9 of Group I; therefore, no burden of search and examination exists by the examination of the claims of Groups I and Ill in the present application.  This is not found persuasive because Since this application is filed under 35 U.S.C. 371, the Election/Restriction is implemented following the Requirement for Unity of Invention under MPEP 1800.  Under PCT Rule 13.2, the unity of invention requirement is considered fulfilled when a technical relationship exists among claimed inventions involving one or more of the same or corresponding special technical feature.  PCT Rule 13.2 goes on to define a Special technical feature is those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In this case, the Examiner has identified the technical feature as “a multi-layered fabric, comprising an absorption layer between a layer L1 that is liquid-permeable and a layer L2 that is vapor-permeable and/or liquid-permeable, which fabric further has a surface comprising one or more connection areas wherein a connection is present between the layer L1 and the layer L2; one or more absorption areas wherein no connection is present between the layer L1 and the layer L2, which absorption areas are capable of absorbing a liquid whereby the liquid is absorbed by the absorption layer and contained between the layer L1 and the layer L2 in the one or more absorption areas; wherein the connection between the layer L1 and the layer L2 comprises a fusion wherein at least the layer L1 and the layer L2 participate”.  The Examiner also showed that this technical feature is not a special technical feature because it does not make a contribution over the prior art of Davidson (US 2016/0228290 A1) as shown in the Office Action dated 03/07/2022.  See also MPEP 1850 and 1893.03(d).  For the above reason, the Requirement for Unity of Invention under PCT Rule 13.2 has been fulfilled.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 4 and 14 are objected to because of the following informalities:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: (A) claim 2 recites the broad recitation a support material, and the claim also recites support material 25-95 wt% of the absorption layer which is the narrower statement of the range/limitation; and (B) claim 4 recites the broad recitation fibers, and the claim also recites fibers with an aspect ratio of at least 10 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14:  Claim is dependent upon non-elected claim 10.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2016/0228290 A1).
Claims 1, 6 and 14:  Davidson teaches a personal cooling device {instant claim 14} comprising an outer permeable layer and a second permeable layer sealed to the outer permeable layer around their perimeter, wherein the device further comprises an absorbent layer between the outer permeable layer and the second permeable layer (Fig. 2 and [0038]).  The personal cooling device meets the claimed multilayered fabric, the outer permeable layer meets the claimed layer L2, the second permeable layer meets the claimed layer L1, the perimeter where the outer permeable layer is sealed onto the second permeable layer meets the claimed connection area, and the area other than the perimeter meets the claimed absorption area.  Davidson teaches the outer permeable layer and second permeable layer are sealed using heat {instant claim 6} [0041].
Claim 5:  Davidson teaches polyethylene coated polypropylene fiber as a suitable material for making the outer permeable layer and second permeable layer [0041].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 5,830,496).
Claims 1-6 and 14:  Freeman teaches a multilayer sheet (col. 3, line 32) comprising a bottom surface layer (col. 3, lines 35-36), an intermediate layer (col. 5, line 4) on the bottom surface layer and a top or outer surface layer (col. 6, line 27) on the intermediate layer {instant claim 14}.  The bottom surface layer meets the claimed layer L1, the intermediate layer meets the claimed absorption layer, the top or outer surface layer meets the claimed layer L2.  Freeman teaches the bottom surface layer is a non-woven material made of a polyester or a polyethylene {instant claim 5} (col. 3, lines 35-42), and the top surface layer is a fabric made of lycra {instant claim 5} (col. 6, lines 27-35).  It is well established that LYCRA is a synthetic fabric made from a combination of polyester and polyurethane.  Freeman teaches the intermediate layer is a polymeric absorbent (col. 5, line 20), i.e., superabsorbent fibers {instant claims 2 and 4} adhered to any web (col. 5, lines 22-23) comprising polyethylene and/or polypropylene {instant claims 2 and 3} (col. 5, lines 36-40).  See also col. 5, lines 10-40.  The web meets the claimed support material, and the superabsorbent fibers meet the claimed water swellable polymer.  Freeman teaches the above layers are joined together by heat to produce a sandwich construction with sealed edges {instant claim 6} (col. 6, lines 36-38).  The heat-sealed area meets the claimed fusion.
Claim 2:  With respect to the amount or size of the web, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the amount or size of the web, and the motivation would be to control the absorption property of the intermediate layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 4:  With respect to the aspect ratio of the fibers, one of ordinary skill in the art would have been motivated to select the claimed aspect ratio, and the motivation would be to control the hardness and strength of the intermediate layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Aller, 105 USPQ 233.  In re Boesch and Slaney, 205 USPQ 215.
Claims 7-8:  Freeman teaches the intermediate layer is cut, and then the laminate heat sealed using a patterned die to produce a multiplicity of small pocket areas, each sealed around its circumference, wherein the cut can have different shapes {instant claim 8} (col. 6, lines 36-45).
Claim 9:  With respect to the glass transition (Tg) temperatures of the layers, one of ordinary skill in the art would have been motivated to select the claimed materials with Tg, and the motivation would be to control the hardness and strength of the intermediate layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Aller, 105 USPQ 233.  In re Boesch and Slaney, 205 USPQ 215.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
May 30, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785